DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

                        LEVERETT SPINAC,
                            Appellant,

                                   v.

                        STATE OF FLORIDA,
                             Appellee.

                             No. 4D21-358

                              [May 6, 2021]

   Appeal from the County Court for the Seventeenth Judicial Circuit,
Broward County; Robert F. Diaz, Judge; L.T. Case Nos. 15-002471MM10A
and 19-000062AC10A.

  Gordon Weekes, Public Defender, and Sarah W. Sandler, Assistant
Public Defender, Fort Lauderdale, for appellant.

   Michael J. Satz, State Attorney, and Joanne Lewis, Assistant State
Attorney, Fort Lauderdale, for appellee.

PER CURIAM.

  Affirmed.

WARNER, DAMOORGIAN and FORST, JJ., concur.

                         *          *          *

  Not final until disposition of timely filed motion for rehearing.